Baldwin, J. delivered the opinion of the Court
Field, C. J. concurring.
The deceased was the owner of a tract of land in Sonoma county, which she inherited from her mother, and which was her separate estate. The intestate died in July, 1856, being the wife of Victor Castro. They had two children of the marriage—of tender years. Victor, the youngest of these children, died about one year after his mother; the other child is still living. About six months after the infant’s death, the share in the real estate which would have been his was sold under execution against the father, (and also the father’s claim, as heir of the wife) as property of the latter, and the petitioners claim the title through certain mesne conveyances. The Court below ordered partition of the real estate, assigning the deceased infant’s share to the surviving sister, and allotting only the share which the husband held as heir of the wife to the vendees of the husband’s interest. The petitioners appeal.
.The first point which they make is, that the Probate Court had' no jurisdiction—the petitioners not being heirs or devisees, and thus not entitled to sue in this form. Sec. 264 of the Probate Act (Wood’s *99Dig. 418) provides that “ partition of the real estate may be made as provided in this chapter, although some of the original heirs or devisees may have conveyed their shares to other persons, and such shares shall be.assigned to the person holding the same,in the same manner as they otherwise should have been to such heirs or devisees.” It was evidently the design of this section to place the alienee of the interest upon the same footing as the original heir or devisee; and we can see no reason for confining the power to the first alienee, nor to an alienee receiving a conveyance immediately from the heir or devisee. The statute should receive a liberal construction in favor of the remedy; and to carry out the clear policy of the act; and if we were to give^it the restricted meaning insisted on, great practical inconvenience would result. Parties bolding by descent, judicial sales, or devise, would be excluded, and also those claiming through sales by vendees of the' heir. The expenses would be greatly increased without corresponding benefit, and the distribution of estates be greatly retarded and embarrassed. We see no evils likely to result from giving the statute the broader construction, which places the real owner of the real estate in the situation of the heir or devisee, for the purpose of the partition of the property.
The main question arising upon the facts already recited is, as to the interest of the surviving husband in the estate. That he was entitled to one-third of the estate of the deceased wife is conceded, and so the Court below held. But the appellants contend he was entitled, as heir of the deceased child, to the share of that child; while it is contended on the part of the respondent, that this share falls to the surviving sister. This involves the construction of the Statute of Descents and Distributions, (Wood’s Dig. 428) which is as follows:
“ When any person, having title to any estate not otherwise limited by marriage contract, shall die intestate as to such estate, it shall descend and be distributed, subject to the payment of his or her debts, in the following manner: 1. If there be a surviving husband or wife, and only one child, or the lawful issue of one child, in equal shares to the surviving husband or wife, and child, or issue of such child. If there be a surviving husband or wife, and more *100than one child living, or one child living, and the lawful issue of one or more deceased children, one-third to the surviving husband or wife, and the remainder in equal shares to his or her children, and to the lawful issue of any deceased child, by right of representation. If there be no child of the intestate living at his or her death, the remainder shall go to all of his or her lineal descendants ; and if all the said descendants are in the same degree of kindred to the intestate, they shall share equally, otherwise they shall take according to the right of representation. 2. If he or she shall leave no issue, the estate shall go in equal shares to the surviving husband or wife, and to the intestate’s father. If he or she shall leave no issue, or husband or wife, the estate shall go to his or her father. 3. If there be no issue, nor husband, nor wife, nor father, then in equal shares to the brothers and sisters of the intestate, and to the children of any deceased brother or sister, by right of representation; provided, that if he or she shall leave a mother also, she shall take an equal share with the brothers and sisters. 4. If the intestate shall leave no issue, nor husband, nor wife, nor father, and no brother or sister living at his or her death, the estate shall go to his or her mother, to the exclusion of the issue, if any, of deceased brothers or sisters. 5. If the intestate shall leave a surviving husband or wife, and no issue, and no father, mother, brother or sister, the whole estate shall go to the surviving husband or wife. 6. If the intestate shall leave no issue, "nor husband, nor wife, and no father, mother, brother, nor sister, the estate shall go to the next of kin in equal degree ; excepting, that when there are two or more collateral kindred in equal degree, but claiming through different ancestors, those who claimed through the nearest ancestors shall be preferred to those claiming through an ancestor more remote; provided, however—7. If any person shall die, leaving several children, or leaving one child, and the issue of one or more other children, and any such surviving child shall die under age, and not having been married, all the estate that came to the deceased child by inheritance from such deceased parent, shall descend in equal shares to the other children of the same parent and to the issue of any such other children who shall have died, by right of representation. 8. If at the death of such child, who shall die under age, *101and not having been married, all the other children of his said parent shall also be dead, and any of them shall have left issue, the estate that came to such child by inheritance from his said parent shall descend to all the issue of other children of the same parent; and if all the said issue are in the same degree of kindred to said child, they shall share the said estate equally, otherwise they shall take according to the right of representation. 9. If the intestate shall leave no husband or wife, nor kindred, the estate shall escheat to the State for the support of Common Schools.”
The respondent’s counsel contends that this case falls within the seventh clause of the statute, and such is our opinion. The language of the clause is unequivocal. The act is carefully drawn, and, we must suppose, embodies the deliberate meaning of the Legislature. We must give effect to this meaning without interpolating any new terms or qualifications, unless this be necessary to reconcile conflicting and contradictory expressions. The clause in "question provides for a specific and peculiar state of facts; therefore, there is no contradiction between it and the general provisions going before, for these last provide the usual rule, while the latter clause provides the unusual rule, or the rule governing the particular case recited. This is not a contradiction, but only an exception. It is as if the second clause read: “ If the intestate shall leave no issue, or husband, or wife, the estate shall go to his or her father; provided, that if any person shall die leaving several children, and any one of them shall, die unmarried, etc., the share of such decedent child coming from such deceased parent shall go to the surviving children of the same parent.” The meaning being clear, probably it is not very important to inquire into the considerations which moved the Legislature to make a different disposition of the property characterized in the seventh clause, and property otherwise coming to the intestate child. Possibly, the reason was that the Legislature considered the husband sufficiently provided for in being allowed an entire third part of the estate of the deceased wife, irrespective of "the number of children over one; and that he should not have his portion increased by the circumstance of the death of one of the heirs. The act gave him a defined proportion of the whole estate left at the death of the spouse, leaving *102the residue for the children; and as this proportion was liberal, and was not diminished by the number of the children, it might well have been considered not unjust to him that that proportion should not be increased by the death of any one or more of them. But upon whatever ground the policy of the act may be placed or defended, it is very clear to our minds that the Court below gave the true construction of the provision.
It is not necessary to notice other points.
Judgment affirmed.